Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.

Drawings
The drawings submitted 11/15/2019 were received and are approved by the examiner.

Claim Status
Claims 13-19 and 21-25 have been amended. Claims 13-25 are currently pending. 

Specification

The specification was amended by the applicant, but no new matter was introduced. The amended specification merely restates what is shown in the drawings, specifically that the roof part covers a cathode side of the battery, but not the anode side. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 23-24 is rejected under 35 U.S.C. 103 as being unpatentable over Leiserson (U.S. 5506488, presented in IDS submitted 03/29/2021) in view of Kubota (JP 2006190504).

With respect to claim 23, Leiserson discloses a battery holder (31) configured to be stored in a storage part (4) of an electronic device and to be integrated with a casing (1) of the electronic device (Col 3, L 8-11), the storage part including a power supply terminal (12 and 19) for obtaining an electric power, the battery holder comprising: 
a case (31) in which a battery is to be stored (Fig. 2); and 
an electric connection part (45 and 46) provided in the case, the electric connection part comprising a conductor plate terminal (45 and 46) (Col 4, L 18-23); and 
a roof part (32) that extends toward an anode of the battery in a prescribed dimension from a position of the case where a cathode of the battery is to be located so as to cover the battery (Fig. 2), wherein the roof part has a predetermined length in a longitudinal direction (Col 3, L 1-2 – the predetermined length is symmetrical to the length of cover 3),
wherein the electric connection (45 and 46) part is electrically connected to an electrode of a stored battery and is electrically connected to the power supply terminal (12 and 19) (Col 3 L 55-59), under a state that the battery holder is stored in the storage part of the electronic device (Col. 4, L 2-7), 
wherein the conductor plate terminal (45 and 46) includes a plurality of contact members (45 and 46) (Fig. 2).
	Leiserson does not disclose that in a state where the batter is stored in the case, the roof part covers a cathode side of the battery and does not cover the anode side of the battery.
Kubota discloses a holder for a battery ([abstract]) and teaches that the holder comprises a roof part (4a – spring claw, 5a – guide surfaces, 6a – clamping surface) which covers only an anode side of the battery and does not extend to the cathode side (Fig. 3). Kubota further teaches that this allows for the battery to be securely held to the battery holder ([0013]). 
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to modify the roof part disclosed by Leiserson with that taught by Kubota in order to allow for the battery to be installed and held secure in the battery holder.
Examiner notes that it is claimed in the instant application that the cathode part of the battery is covered by the roof part, not the anode part. However, the rearrangement of parts is an obvious matter of design choice, as shifting the position of the roof to cover the cathode rather than the anode does not modify the operation of the battery holder itself. Therefore, the rearrangement is unpatentable (MPEP 2144.04. VI. C.).

With respect to claim 24, Leiserson discloses an electrode terminal; 
a spring wire (74 - tips) provided in the electrode terminal (Col. 4, L 25-35), the spring wire protruding slightly downward in the direction of the battery (Fig. 7 and Fig. 13); and 
wherein the roof part (32) extends from the case past an end part of the spring wire (74) (Fig. 2 and Fig. 7).

[AltContent: textbox (Base Part)][AltContent: textbox (Leading End)][AltContent: textbox (Bent Part)]
    PNG
    media_image1.png
    132
    148
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow]Claim 13-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Leiserson (U.S. 5506488, presented in IDS submitted 03/29/2021) in view of Boetto et al (U.S. 20120276791) and in view of Kubota (JP 2006190504).

With respect to claim 13, Leiserson discloses a battery holder (31) configured to be stored in a storage part (4) of an electronic device and to be integrated with a casing (1) of the electronic device (Col 3, L 8-11), the storage part including a power supply terminal (12 and 19) (Fig. 4 and Fig.3, respectively) for obtaining an electric power, the battery holder comprising: 
a case (31) in which a battery is to be stored (Fig. 2); and 
an electric connection part (45 and 46) provided in the case (Fig. 2), the electric connection part comprises (45 and 46) a conductor plate terminal (Col 4, L 18-23); and
a roof part (32) that extends from a position of the case where a cathode of the battery is to be located toward a position of the case where an anode of the battery is to be located (Fig. 2), 
wherein the conductor plate terminal (45 and 56) includes a plurality of contact members (45 and 46), 
wherein the contact members (45 and 46) are formed with a plurality of tongue shaped pieces (45 and 46) punched from the conductor plate terminal (45 and 46) (Fig. 2), 
wherein each of the tongue shaped pieces (45 and 46) includes a base part (labeled), a leading end (labeled), and a protruding part bent (labeled) to protrude outward between the base part (labeled) and the leading end (labeled) (Fig. 4 above used for reference), and
wherein, in a state where the battery holder is stored in the storage part of the electronic device and the battery is stored in the case,
	the electric connection part is electrically connected to an electrode of the stored battery (Col 3, L55-59). 
Leiserson does not disclose that the shape of the tongue shaped pieces are different from each other such that the protruding part of each tongue shaped piece is energized towards an outer side of the case so as to come into contact with the power supply terminal, such that the electric connection part is electrically connected to the power supply terminal or that the roof part has a predetermined length in a longitudinal direction such that, in a state where the battery is stored in the case, the roof part covers a cathode side of the battery and does not cover an anode side of the battery,

Boetto discloses tongue shaped pieces (electrical contacts) used to establish electrical pathways between a first and second electrically conductive surfaces ([abstract]) and teaches that each of the tongue shaped pieces (electrical contacts) can have a different configuration, i.e. shape ([0035]). Boetto further teaches that contacts with a different shape allow for adequate contact pressure effective for establishing an electrical pathway between electrically conductive surfaces when space considerations and/or extent of compression need to be considered.  
It would have been obvious to one having ordinary skill in the art at the time the application was filed to ensure the tongue shaped pieces disclosed by Leiserson were a different shape from each other as taught by Boetto in order to ensure adequate electrical pathways were maintained regardless of space or pressure confinements. 
Kubota discloses a holder for a battery ([abstract]) and teaches that the holder comprises a roof part (4a – spring claw, 5a – guide surfaces, 6a – clamping surface) which covers only an anode side of the battery and does not extend to the cathode side (Fig. 3). Kubota further teaches that this allows for the battery to be securely held to the battery holder ([0013]). 
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to modify the roof part disclosed by Leiserson with that taught by Kubota in order to allow for the battery to be installed and held secure in the battery holder.
Examiner notes that it is claimed in the instant application that the cathode part of the battery is covered by the roof part, not the anode part. However, the rearrangement of parts is an obvious matter of design choice, as shifting the position of the roof to cover the cathode rather than the anode does not modify the operation of the battery holder itself. Therefore, the rearrangement is unpatentable (MPEP 2144.04. VI. C.).

With respect to claim 14, Leiserson discloses the conductor plate terminal (45 and 46) is provided in an outer side of the case (31) such that, in the state where the battery is stored in the case, the conductor plate terminal is located at a position of the electrode of the battery (35 – group of rechargeable cells) stored in the case (31) (Fig. 3 and 4), and 
wherein protrusions (129 and 130 – baffles) corresponding to groove parts formed in the storage part of the electronic device are formed on the case (31) at positions alongside parts of the conductor plate terminal (Fig. 18). Thought the grooves to receive the baffles are not shown, it is inherent that in order for the case (31) to be received in the holder (1), there would inherently be recesses or grooves of some sort to accommodate the projections (129 and 130) (see MPEP 2144). 

With respect to claim 15, Leiserson discloses a slit (47 and 48 – slots) is formed in a base part of the roof part (Fig. 2-4), and the conductor plate terminal (45 and 46) is fixed to the slit (Fig. 2-4).  

With respect to claim 16, Leiserson discloses one of a rotation part (33) and a rotation receiving part (9) is formed in the case (31), the rotation part corresponding to the rotation receiving part (Col 3 L 2-4).
wherein the other of the rotation part (33) and the rotation receiving part (9) is formed in a first side of an opening part of the storage part (1) of the electronic device (Fig. 1 and 2, col. 3 lines 35-37), and 
wherein a first fitting mechanism (34) of a fitting mechanism is formed in the case (31) (Fig. 2), and a second fitting mechanism (10 – notch) of the fitting mechanism is formed in a second side of the opening part (4 – access) (Fig. 1) (Col 3 L 2-4)., the second side being opposed to the first side (Fig. 1 and Fig. 2), and
wherein the first mechanism (34) corresponds to the second mechanism (10) (Fig 1 and 2, Col 3 L 2-4).

With respect to claim 17, Leiserson discloses an electronic device (Col 3, L 8) comprising:
a case (31) in which a battery is to be stored (Fig. 2); and 
an electric connection part (45 and 46) provided in the case (Fig. 2), and
a roof part (32) that extends from a position of the case where a cathode of the battery is to be located toward a position of the case where an anode of the battery is to be located (Fig. 2), 
wherein, in a state where the battery is stored in the case, the electric connection part (45 and 46) is electrically connected to an electrode of a stored battery and is electrically connected to the power supply terminal (12 and 19) (Col 3, L 55-59), 
wherein the electric connection part (45 and 46) includes a conductor plate terminal (45 and 46),
wherein the conductor plate terminal (45 and 56) includes a plurality of contact members (45 and 46), 
wherein the plurality of contact members (45 and 46) are energized toward an outer side of the case (31) so as to come into contact with the power supply terminal (12 and 19) (Fig. 2), 
wherein the contact members (45 and 46) are formed with a plurality of tongue shaped pieces (45 and 46) punched from the conductor plate terminal (45 and 46) (Fig. 2), 
wherein each of the tongue shaped pieces (45 and 46) includes a protruding part bent (labeled) to protrude outward between a base part (labeled) and a leading end (labeled) of the tongue shaped piece (45 and 46) (Fig. 4 above used for reference).
Leiserson does not disclose that the shape of the tongue shaped pieces are different from each other or that the roof part having a predetermined length in a longitudinal direction such that, in a state where the battery is stored in the case, the roof part covers a cathode side of the battery and does not cover an anode side of the battery, wherein, in the state where the battery is stored in the case.
Boetto discloses tongue shaped pieces (electrical contacts) used to establish electrical pathways between a first and second electrically conductive surfaces ([abstract]) and teaches that each of the tongue shaped pieces (electrical contacts) can have a different configuration, i.e. shape ([0035]). Boetto further teaches that contacts with a different shape allow for adequate contact pressure effective for establishing an electrical pathway between electrically conductive surfaces when space considerations and/or extent of compression need to be considered.  
It would have been obvious to one having ordinary skill in the art at the time the application was filed to ensure the tongue shaped pieces disclosed by Leiserson were a different shape from each other as taught by Boetto in order to ensure adequate electrical pathways were maintained regardless of space or pressure confinements. 
Kubota discloses a holder for a battery ([abstract]) and teaches that the holder comprises a roof part (4a – spring claw, 5a – guide surfaces, 6a – clamping surface) which covers only an anode side of the battery and does not extend to the cathode side (Fig. 3). Kubota further teaches that this allows for the battery to be securely held to the battery holder ([0013]). 
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to modify the roof part disclosed by Leiserson with that taught by Kubota in order to allow for the battery to be installed and held secure in the battery holder.
Examiner notes that it is claimed in the instant application that the cathode part of the battery is covered by the roof part, not the anode part. However, the rearrangement of parts is an obvious matter of design choice, as shifting the position of the roof to cover the cathode rather than the anode does not modify the operation of the battery holder itself. Therefore, the rearrangement is unpatentable (MPEP 2144.04. VI. C.).

With respect to claim 18, Leiserson discloses the conductor plate terminal (45 and 46 is provided in an outer side of the case (31) such that, in the state where the battery is stored in the case, the conductor plate terminal is located at a position of the electrode of the battery (35 – group of rechargeable cells) stored in the case (31) (Fig. 3 and 4), and
wherein protrusions (129 and 130 – baffles) corresponding to groove parts formed in the storage part of the electronic device are formed on the case (31) at positions alongside parts of the conductor plate terminal (Fig. 18). Thought he grooves to receive the baffles are not shown, it is inherent that in order for the case (31) to be received in the holder (1), there would inherently be recesses or grooves of some sort to accommodate the projections (129 and 130) (see MPEP 2144). 


With respect to claim 19, Leiserson discloses  a slit (47 and 48 – slots) is formed in a base part of the roof part (Fig. 2), and the conductor plate terminal (45 and 46) is fixed to the slit (Fig. 2).  

With respect to claim 20, Leiserson discloses one of a rotation part (33) and a rotation receiving part (9) is formed in the case (31),
wherein the one of the rotation part (33) and the rotation receiving part (9) formed in the case (31) corresponds to the other of the rotation part (33) and the rotation receiving part (9) formed in a first side of an opening part of the storage part (1) of the electronic device (Fig. 1 and 2) (Col 3. L 2-4), 
wherein a first mechanism (34) of a fitting mechanism is formed in the case, and a second mechanism (10) of the fitting mechanism formed in a second side (4) opposed to the first side of the opening part is formed in the case (31) (Fig. 1 and 2) (Col 3, L 3-4),
wherein the first mechanism (34) corresponds to the second mechanism (10) (Fig. 1 and 2, Col. 3 L 2-4).

With respect to claim 21, Leiserson discloses a support member (26, 27, and 28) which is configured to hold the battery set in the battery holder (31) is provided on a bottom surface of the storage part (4) (Fig. 1 and 2). 

With respect to claim 22, Leiserson discloses a support member (26, 27, and 28) which is configured to hold the battery set in the battery holder (31) is provided on a bottom surface of the storage part (4) (Fig. 1 and 2). 


With respect to claim 25, Leiserson discloses contact members (45 and 46) but does not disclose the distances from the base parts to the leading ends of the protruding parts of the contact members are respectively different, or 
the angles at which the protruding parts of the contact members are energized outward to be bent are different.
Boetto discloses tongue shaped pieces (electrical contacts) used to establish electrical pathways between a first and second electrically conductive surfaces ([abstract]) and teaches that each of the tongue shaped pieces (electrical contacts) can have a different configuration, i.e. shape ([0035]). Boetto further teaches that contacts with a different shape allow for adequate contact pressure effective for establishing an electrical pathway between electrically conductive surfaces when space considerations and/or extent of compression need to be considered.  
It would have been obvious to one having ordinary skill in the art at the time the application was filed to ensure the tongue shaped pieces disclosed by Leiserson were a different shape from each other as taught by Boetto in order to ensure adequate electrical pathways were maintained regardless of space or pressure confinements. 
Although Boetto does not specifically reference the limitations describing the length of the base parts or the angles of protrusion of the contact members, it would be obvious to one having ordinary skill in the art that said limitations would result in an overall change of shape in the contact members. The instant specification expresses the benefits of the changes of these limitations, but only as they result in an overall change of shape, and therefore are inherent in the teachings of Boetto.  


Response to Arguments
Applicant’s arguments, see pages 9-10 of response, filed 07/07/2022, with respect to claims 16, 23, 24, and 25 have been fully considered and are persuasive.  The claim objections and 35 U.S.C 112(a) and (b) of claims 16, 23, 24, and 25 have been withdrawn. 
Applicant’s arguments with respect to claims 13, 17, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are premise on the assertion that neither the primary nor secondary prior art used in the previous actions teach a roof part that extends from the case toward the anode side of the battery to cover the cathode side of the battery, but does not cover the anode side of the battery. New art Kubota was found that reads on the new limitation. Further details can be found in the rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727